   Case: 4:21-cv-00080-JRA Doc #: 1 Filed: 01/12/21 1 of 11. PageID #: 1




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


KRYSTAL L. CULLER                    )            Case No.: __________________
94 Cedars Drive                      )
Poland, Ohio 44514                   )            Judge _____________________
                                     )
              Plaintiff,             )            COMPLAINT
                                     )
-vs-                                 )            (Jury Demand Endorsed
                                     )            Hereon)
ATRIA MANAGEMENT                     )
COMPANY, LLC                         )
c/o Corporation Service Company,     )
Statutory Agent                      )
50 West Broad Street, Suite 1330     )
Columbus, Ohio 43215                 )
                                     )
and                                  )
                                     )
ATRIA SENIOR LIVING, INC.            )
c/o Corporation Service Company,     )
Statutory Agent                      )
421 West Main Street                 )
Frankfort, Kentucky 40601            )
                                     )
              Defendants.            )
____________________________________ )


                           JURISDICTION AND VENUE

       1.     Jurisdiction of this Court is invoked under federal question jurisdiction

provided under 28 U.S.C. §1331, in that Plaintiff’s Complaint asserts violations of the

Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §12101, et seq.,

(“ADA”). This Court also has supplemental jurisdiction over Plaintiff’s state law

statutory claims under 28 U.S.C. §1367.
   Case: 4:21-cv-00080-JRA Doc #: 1 Filed: 01/12/21 2 of 11. PageID #: 2




       2.      Venue is proper in this Court under 28 U.S.C. §1391(b)(2), because a

substantial part of the events or omissions giving rise to the claims alleged occurred in

the Northern District of Ohio.

       3.      Plaintiff has complied with the conditions precedent for bringing an action

under the ADA by filing a timely charge of discrimination and retaliation with the United

States Equal Employment Opportunity Commission (“EEOC”) with respect to her

discrimination and retaliation claims.

       4.      Plaintiff received her Right to Sue notice from the EEOC and has filed this

Complaint less than 90 days after receipt.


                                         PARTIES

       5.      At all times relevant, Plaintiff Krystal L. Culler, DBH (“Dr. Culler”)

resides at 94 Cedars Drive, Poland, Ohio (Mahoning County) and is a “person” within the

meaning of the ADA, Chapter 4112 of the Ohio Revised Code, and the Kentucky Civil

Rights Act, KRS 344 et seq.

       6.      At all times relevant, Defendant Atria Management Company, LLC, is a

limited liability company, formed in Delaware, and registered to do business in the State

of Ohio.

       7.      At all times relevant, Defendant Atria Senior Living, Inc. is a corporation,

formed in Delaware, and registered to do business in the State of Kentucky.

       8.      At all times relevant, Defendants Atria Management Company, LLC and

Atria Senior Living, Inc. (collectively referred to herein as “Atria”) are each an

“employer” and/or “person” within the meaning of the ADA, Chapter 4112 of the Ohio

Revised Code, and the Kentucky Civil Rights Act, KRS 344 et seq.

                                             2
    Case: 4:21-cv-00080-JRA Doc #: 1 Filed: 01/12/21 3 of 11. PageID #: 3




        9.        At all times relevant, Atria is in the business of operating senior living

facilities.


                                FACTUAL ALLEGATIONS

        10.       On or about October 14, 2019, Dr. Culler applied for the position of

Health, Fitness, and Intellectual Program Manager with Atria via its website. On that

same day, a recruiter for Atria called Dr. Culler in Ohio and conducted an initial phone

interview.

        11.       On or about October 18, 2019, the Vice President of Resident

Engagement for Atria, who was to be Dr. Culler’s potential supervisor, called Dr. Culler

in Ohio and conducted an hour interview.

        12.       On or about October 22, 2019, the Vice President emailed Dr. Culler to

advise that another Atria recruiter would be in touch with her regarding next steps in the

hiring process.

        13.       On or about October 23, 2019, Atria’s recruiter called Dr. Culler in Ohio

to introduce herself and discuss with Dr. Culler the position with Atria.

        14.       On or about November 6, 2019, Atria’s recruiter called Dr. Culler in Ohio

to invite her to participate in an in-person interview with Atria, which occurred on or

about November 18, 2019.

        15.       The next day, on or about November 19, 2019, Atria’s recruiter called Dr.

Culler in Ohio and offered Dr. Culler the position of Health, Fitness, and Intellectual

Program Manager.

        16.       On or about November 20, 2019, Dr. Culler disclosed to Atria’s recruiter

that she would need to seek accommodation for her disability, chronic migraine

                                              3
   Case: 4:21-cv-00080-JRA Doc #: 1 Filed: 01/12/21 4 of 11. PageID #: 4




headaches, regarding her work environment. At the time, Dr. Culler requested a private

office as a reasonable accommodation. The recruiter advised Dr. Culler that she would

alert Atria’s Human Resources Director regarding her request for accommodation.

       17.     On or about November 22, 2019, Dr. Culler received a written offer letter

on Defendant Atria Senior Living letterhead and signed by the Executive Vice President

and Chief Operating Officer for Defendant Atria Senior Living. The letter stated, in

pertinent part, that “Atria Senior Living, Inc., through one of its subsidiaries (‘Atria’ or

the ‘Company’), is pleased to offer you a position as Health, Fitness & Program Mgr at

Atria Atria {sic} Senior Living reporting to the VP, Resident Engagement . . . .” Further,

Dr. Culler’s anticipated start date was January 13, 2020.

       18.      Although Dr. Culler had already received both a verbal and written offer,

on or about November 25, 2019, Atria’s HR Director emailed Dr. Culler providing, in

part: “I understand you are interested in a career with us, but have shared that you would

require some accommodations. To help provide clarity for your request, I am sending you

a few forms for you to return back to me for further review. . . . When do you think you

will be able to return these forms to me?” Attached to the email were a job description for

the Health, Fitness, and Intellectual Program Manager position, a form for Dr. Culler to

complete (titled “Request for Reasonable Workplace Accommodation”), and a form for

Dr. Culler’s healthcare provider to complete (titled “Request for Medical Information”

and which also provided that Dr. Culler would be an employee of Atria Management

Company). That same day, Dr. Culler responded that she would need to follow up with

her about when the healthcare provider form could be returned.




                                             4
   Case: 4:21-cv-00080-JRA Doc #: 1 Filed: 01/12/21 5 of 11. PageID #: 5




       19.     On or about November 26, 2019, Atria’s recruiter called Dr. Culler in

Ohio and instructed her to sign her offer letter and to “table” the accommodation

paperwork until the following week, given the upcoming Thanksgiving holiday. That

same day, Dr. Culler signed her offer letter via Atria’s online portal.

       20.     On or about December 2, 2019, Dr. Culler emailed the HR Director to

advise that she was completing the employee form regarding her accommodation request,

was in the process of switching medical providers, and would be scheduling a meeting

with her supervisor regarding her request for accommodation. Dr. Culler then emailed her

future supervisor requesting a meeting to discuss her accommodation request. Somehow,

the HR Director was made aware of the email and told Dr. Culler to only speak with her

about the accommodation request.

       21.     On or about December 4, 2019, Atria’s HR Director called Dr. Culler to

discuss her “alleged disability”. During the call, Dr. Culler told the HR Director that she

had an appointment with a doctor at the Cleveland Clinic that day and anticipated it could

take approximately 3-4 weeks for the paperwork to be completed and returned. The HR

Director advised Dr. Culler that her hiring process would be “on hold” until Atria

received the completed healthcare provider form. Despite Atria having already offered

the position to Dr. Culler and Dr. Culler accepting the position, the HR Director stated

that Atria needed to further evaluate if the position was a “good fit” for her and if she was

a “good fit” for Atria owing to her “alleged disability”.

       22.     On or about December 4th, Dr. Culler returned her completed “Request for

Reasonable Workplace Accommodation” form to the HR Director, in which she

requested the following reasonable accommodations: a private office area to reduce her



                                              5
   Case: 4:21-cv-00080-JRA Doc #: 1 Filed: 01/12/21 6 of 11. PageID #: 6




exposure to certain triggers of her migraine headaches, adding filters to the fluorescent

lighting or utilizing an alternate light source, an anti-glare filter for her computer, and

flexible scheduling and/or telework during acute attacks (with her supervisor’s

permission). Atria, however, did not respond to her request for reasonable

accommodation.

        23.    On or about December 5, 2019, Dr. Culler confirmed with the HR

Director that the request for accommodation paperwork was currently with her physician

but that it could take up to fourteen (14) business days to process, i.e., until December 24,

2019.

        24.    On or about December 9, 2019, despite Dr. Culler’s prior communications

regarding the timetable for completing the accommodation paperwork, Atria’s HR

Director claimed for the first time that the paperwork was due that day and threatened Dr.

Culler that Atria would withdraw its employment offer if the accommodation paperwork

was not returned.

        25.    On or about December 12, 2019, Dr. Culler contacted her future

supervisor regarding the HR Director’s threat. Despite Dr. Culler’s prior email requesting

a meeting to discuss her accommodation request, her future supervisor claimed to not

have been aware of her request for accommodation.

        26.    On or about December 16, 2019, Dr. Culler contacted the HR Director to

advise that, due to a mix-up at her healthcare provider’s office, she had scheduled another

appointment with her doctor to occur the following day to expedite the completion of the

accommodation paperwork.




                                             6
    Case: 4:21-cv-00080-JRA Doc #: 1 Filed: 01/12/21 7 of 11. PageID #: 7




       27.     On or about December 17, 2019, Dr. Culler saw her doctor and updated

Atria’s HR Director.

       28.     On or about December 19, 2019, Dr. Culler contacted the HR Director

asking for a fax number to provide to her healthcare provider’s office and advising that

her healthcare provider would provide an update regarding the accommodation

paperwork the next day.

       29.     On or about December 20, 2019, Atria rescinded its offer of employment

to Dr. Culler. When Dr. Culler asked the HR Director why the offer had been rescinded,

the only reason given was that Dr. Culler had failed to produce medical documentation.

Later that same day, Dr. Culler’s healthcare provider from the Cleveland Clinic emailed

Atria’s HR Director stating that the office was trying to expedite the accommodation

paperwork and would fax it before the holiday.

       30.     On or about December 23, 2019, Atria received the completed healthcare

provider form regarding Dr. Culler, one day earlier than the timeframe provided by Dr.

Culler. Yet, Atria did not re-offer the position to Dr. Culler.

       31.     Thereafter, Atria continued to advertise as available the position of Health,

Fitness, and Intellectual Program Manager, and such position remained open until Atria

hired a person outside of Dr. Culler’s protected class to fill the position.




                                              7
    Case: 4:21-cv-00080-JRA Doc #: 1 Filed: 01/12/21 8 of 11. PageID #: 8




                                   COUNTS I – III
               Violations of 42 U.S.C. §12112, O.R.C. §4112.02(A), and
                             KRS 344.040 – Failure to Hire

       32.     Dr. Culler reaffirms and realleges Paragraphs 1 through 31 of her

Complaint as if fully rewritten herein.

       33.     Dr. Culler suffers from chronic migraine headaches, which is a permanent

medical condition and, during a migraine attack, substantially limits Dr. Culler in major

life activities, including, but not limited to, seeing, thinking, concentrating, and reading.

       34.     Dr. Culler is thus disabled, has a record of suffering from a substantially

limiting impairment, and/or was regarded as being disabled by Defendants.

       35.     Defendants were aware of her disability and/or regarded Dr. Culler as

being disabled.

       36.     Dr. Culler was qualified for the position of Health, Fitness, and

Intellectual Program Manager and could perform the essential functions of her position

with or without a reasonable accommodation.

       37.     Defendants, however, refused to hire Dr. Culler, at least in part, because of

her disability and/or because Defendants perceived Dr. Culler as being disabled.

       38.     The conduct of Defendants was done maliciously and/or intentionally and

with reckless disregard for the rights of Dr. Culler.

       39.     As a direct and proximate result of Defendants’ conduct, Dr. Culler has

suffered damages in an amount to be determined at trial and other reasonably anticipated

results, including anxiety and emotional effects.




                                              8
    Case: 4:21-cv-00080-JRA Doc #: 1 Filed: 01/12/21 9 of 11. PageID #: 9




                                     COUNTS IV-VI
                 Violations of 42 U.S.C. §12112, O.R.C. §4112.02(A), and
               KRS 344.040 – Failure to Provide Reasonable Accommodation

         40.     Dr. Culler reaffirms and realleges Paragraphs 1 through 39 of her

Complaint as if fully rewritten herein.

         41.     Dr. Culler suffers from a physical impairment that substantially limits one

or more major life activities and/or has a record of suffering from a substantially limiting

impairment, of which Defendants were aware.

         42.     Dr. Culler was qualified for her position and could perform the essential

functions of her position with or without a reasonable accommodation.

         43.     Defendants, however, failed to engage in the interactive process with Dr.

Culler to define and provide one or more reasonable accommodations for her and/or

failed to grant her any reasonable accommodation, but instead rescinded Dr. Culler’s job

offer.

         44.     The conduct of Defendants was done maliciously and/or intentionally and

with reckless disregard for the rights of Dr. Culler.

         45.     As a direct and proximate result of Defendants’ conduct, Dr. Culler has

suffered damages in an amount to be determined at trial and other reasonably anticipated

results, including anxiety and emotional effects.


                                     COUNTS VII-IX
                   Violations 42 U.S.C. §12203, O.R.C. §4112.02(I), and
                                KRS 344.280 – Retaliation

         46.     Dr. Culler reaffirms and realleges Paragraphs 1 through 45 of her

Complaint as if fully rewritten herein.




                                              9
  Case: 4:21-cv-00080-JRA Doc #: 1 Filed: 01/12/21 10 of 11. PageID #: 10




       47.     Defendants retaliated against Dr. Culler after she engaged in protected

activity when she requested one or more reasonable accommodations for her disability.

       48.     Defendants knew that Dr. Culler was exercising protected rights and

thereafter took one or more adverse employment actions against her by denying her

reasonable accommodations, failing to hire her, and/or engaging in other such conduct

which would dissuade a reasonable person from engaging in protected activity.

       49.     The conduct of Defendants was done maliciously and/or intentionally and

with reckless disregard for the rights of Dr. Culler.

       50.     As a direct and proximate result of Defendants’ conduct, Dr. Culler has

suffered damages in an amount to be determined at trial and other reasonably anticipated

results, including anxiety and emotional effects.

       WHEREFORE, Plaintiff Krystal L. Culler respectfully requests that this Court

award damages to her and against Defendants, including all statutory damages;

compensatory damages, back pay, and front pay; attorney fees, expenses, and costs of

court; pre- and post-judgment interest; and all other relief, whether in law or in equity,

which will fully and fairly compensate Dr. Culler for her injuries and damages.

                                               Respectfully submitted,

                                               ____/s/ Kami D. Brauer_____________
                                               KAMI D. BRAUER (#0071030)
                                               The Law Firm of Kami D. Brauer, LLC
                                               700 West Saint Clair Avenue, Suite 316
                                               Cleveland, Ohio 44113
                                               (216) 236-8537 (telephone)
                                               (216) 621-7810 (facsimile)
                                               kamibrauer@kdbrauerlaw.com

                                               Counsel for Plaintiff




                                             10
  Case: 4:21-cv-00080-JRA Doc #: 1 Filed: 01/12/21 11 of 11. PageID #: 11




                                    JURY DEMAND

        A trial by jury is hereby demanded against Defendants on all issues that may be

so tried.



                                                   ____/s/ Kami D. Brauer__________
                                                   KAMI D. BRAUER (#0071030)

                                                   Counsel for Plaintiff




                                          11
